United States Court of Appeals
                                                               Fifth Circuit
                                                            F I L E D
              IN THE UNITED STATES COURT OF APPEALS
                                                             June 10, 2005
                      FOR THE FIFTH CIRCUIT
                      _____________________             Charles R. Fulbruge III
                                                                Clerk
                           No. 04-51106
                      _____________________

UNITED STATES OF AMERICA
                Plaintiff - Appellee
                 v.
ANA TERESA ORTEGA
                Defendant - Appellant

                      ---------------------
      Appeal from the United States District Court for the
             Western District of Texas, San Antonio
                      ---------------------

Before JOLLY, HIGGINBOTHAM, and SMITH, Circuit Judges.

PER CURIAM:


     IT IS ORDERED that appellant’s unopposed motion to remand

case to the United States District Court for the Western District

of Texas, San Antonio Division, for resentencing is GRANTED;



     IT IS FURTHER ORDERED that appellant’s unopposed motion in

the alternative to extend time to file appellant’s brief until

ten (10) days from the Court’s denial of appellant’s motion to

remand case is DENIED AS MOOT.